 In the Matter of CENTRAL TRUCK LINES, INC.andBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICACases Nos. C-169 and R-143.-Decided August 12, 1937Motor Truck Transportation Industry-Interference,Restraint or Coercion:warning and persuading employees not to join union;antiunion statements toemployees;threats to discharge union members;engendering fear of loss ofemployment for unionmembership-Company-Dominated Union:initiation andorganization of by supervisory employees;financial and other support ; domina-tion of administration of ; discrimination in favor of;coercing employees tojoin; recognition by employer as exclusive bargaining agency;disestablishedas agency for collective bargaining-Discrimination:lay-off; discharge-Rein-statement Ordered-BackPay Awarded-Investigation of Representatives:con-troversy concerning representation of employees:refusal by employer to recog-nize union as bargaining agency ; recognition by employer of company-dominatedunion as exclusive representative-UnitAppropriate for Collective Bargaining:craft ; occupational,wage, and geographical differences;established labor or-ganizations and methods of collective bargaining inindustry-Representatives:proof of choice:membership in union ; comparison of pay roll with union list-Certification of Representatives:upon proof of choice other than election.Mr. Mortimer Kollenderfor the Board:McKay, Macfarlane, Jackson c6 Ramsey,byMr. Howard P. Mac-farlane,of Tampa, Fla., for the respondent.Mr. Paul S. K2telthau,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges duly filed by -Local Union No. 79, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by Charles H. Logan, RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issuedits complaint, dated February 15, 1937, against Central Truck Lines,Inc.,Tampa, Florida, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8, subdi-visions (1), (2), and (3), and Section 2, subdivisions (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint and notice of hearing thereon were duly served uponthe parties and the Central Employees Association, herein calledthe Association.317 318NATIONAL LABOR RELATIONS BOARDIn respect to the unfair labor practices, the complaint, as amendedat the hearing, alleges in substance that the respondent sought toinduce its employees to withdraw from the Union, threatened themwith dismissal unless they abandoned union membership, and other-wise manifested hostility to the Union and its activities; that, on orabout December 3, 1936, the respondent discharged Ira E. Fogg, anemployee and active union member, because he had joined andassisted the Union and participated in collective activity with therespondent's other employees for their mutual aid and protection;that, on or about December 21, 1936, the respondent reinstated thesaid Ira E. Fogg upon the intervention of a representative of theConciliation Service of the United States Department of Labor, butto a less desirable position; that, on or about January 22, 1937, therespondent again discharged and at all times thereafter has refusedto reinstate the said Ira E. Fogg because he joined and assisted theUnion and participated in collective activity with the respondent'sother employees for their mutual aid and protection; that therespondent has dominated and interfered with the formation andadministration of the Association, and has contributed financial andother support thereto ; that the respondent, by such acts, has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On February 22, 1937, the respondent filed an answer, withoutprejudice to a motion to dismiss theretofore filed, admitting that therespondent was engaged in interstate transportation and commerce,but denying that it had engaged in unfair labor practices as chargedin the complaint.On February 17, 1937, the Union filed a petition with the RegionalDirector alleging that a question affecting commerce had arisen con-cerning the representation of drivers and drivers' helpers employedby the respondent at its Tampa, Florida, terminal, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act. On the same date the Board authorized theRegional Director to conduct an investigation and to provide foran appropriate hearing upon due notice.Notice of hearing on thepetition was duly served upon the respondent, the Union, and theAssociation.The respondent filed an answer to the petition pursuantto permission granted at the hearing.Pursuant to an amended notice of hearing duly served upon theparties, a hearing on the petition in conjunction with a hearing onthe complaint was held in Tampa, Florida, on February 26, 27 andMarch 1 and 2, 1937, before Charles N. Feidelson, the Trial Ex-aminer duly designated by the Board. Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduce DECISIONS AND ORDERS319evidence bearing on the issues was afforded to the parties.At thecommencement of the hearing, the Trial Examiner denied the re-spondent'smotion to dismiss the complaint. Exceptions weretaken by the respondent to this and other adverse rulings of theTrialExaminer.During the course of the hearing, on motionof counsel for the Board, the complaint was amended by strikingfrom paragraphs ten and 11 thereof the names of Fred E. Bergh,E. Percy Gonzales, Jr., and Andy Middlebrooks.At the close ofthe hearing, the Trial Examiner reserved decision on a motion bycounsel for the Board to amend the allegations of the complaint toconform to the proof adduced.The Trial Examiner granted counselfor the respondent permission to file a brief, and the brief wassubsequently filed.The Board finds no prejudicial error in any of the rulings of theTrial Examiner, and they are hereby affirmed.The motion to con-form is hereby granted.On April 23, 1937, the Board, acting pursuant to Article II, Sec-tion 37 of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the proceedings in Case No. C-169transferred and continued before it.Upon the entire record in both cases, the Board makes the follow-ing :FINDINGS OF FACT1.RESPONDENT AND ITS BUSINESSThe respondent is a corporation organized and existing under thelaws of the State of Florida, with its principal office and place ofbusiness located at Tampa, Florida. It is engaged as a commoncarrier by motor vehicle in the intrastate and interstate transporta-tion of freight between various points in the States of Florida andGeorgia.The respondent operates in the State of Florida underauthority of the Florida Railroad Commission, and in the State ofGeorgia, as an interstate motor carrier under authority of theGeorgia Public Service Commission.The respondent has made ap-plication to the Interstate Commerce Commission for registrationunder the Federal Motor Carrier Act (49 Stat. 543), but such appli-cation has not as yet been acted upon by the Commission.In the conduct of its business the respondent owns and operatesapproximately 80 motor vehicles, including trucks, tractors, semi-trailers and four-wheel trailers.On November 28, 1936, the re-spondent employed throughout its entire system 83 drivers and help-ers, 17 office workers, 11 maintenance men, 11 agents, five solicitors,three officers, and two superintendents of transportation.Of these,24 drivers and helpers, nine maintenance men, eight office workers, 320NATIONALLABOR RELATIONS BOARDsix executive and supervisory employees, one rate clerk, and onesolicitorwere identified with the respondent's Tampa terminal.,The principal points on the established routes of the respondentareAtlanta,Macon, Valdosta, ' andWaycross, Georgia, and LiveOak, Lake City, Jacksonville, High Springs, Gainesville, Hawthorne,Ddnnellow, Ocala, Inverness, Leesburg, Mt. Dora, Orlando, Brooks-ville,Groveland, St. Petersburg, Tampa, Lakeland, Kissimmee, Bar-tow, Ft. Meade, Frostproof, and Lake Placid, Florida.'The re-spondent leases warehouses and warehouse facilities in the largercommunities which it serves and maintains at such points permanentagencies under the supervision of freight agents. In a number ofsmaller communities the respondent is represented by commissionagents.The respondent has its principal maintenance shop inTampa, Florida, with maintenance sub-stations at Jacksonville,Florida, and Macon, Georgia.The respondent transports freight onregular schedules filed with the Florida Railroad Commission,3and in the course of such transportation uses, among others, UnitedStates highways numbers 1, 17, 19, 41, 90, 341, and 441.4The re-spondent also engages in interstate transportation of freight as ajoint carrier with other common carriers and steamship companies,its principal interchange points being Tampa, Jacksonville, Orlando,Ocala, and Gainesville, Florida, and Atlanta, Georgia.5Freightshipments originating in the States of Florida and Georgia aretransferred by means of the respondent's equipment to connectinginterstate carriers for delivery to destinations in states other thanFlorida and Georgia; and similarly, shipments originating in statesother than Florida and Georgia are transported in interstate com-merce by connecting carriers and steamship companies, and trans-ferred to the respondent's equipment for delivery in the states ofFlorida and Georgia.The respondent carries approximately 350,000 pounds of freightper day. In 1934, the respondent carried 26,456 tons of freight.This tonnage represents nine per cent of the total freight tonnagecarried during that year by all auto transportation companies re-porting to the Florida Railroad Commission., In 1935, the re-spondent carried 32,750 tons of freight.7 In the Tampa trade terri-tory, and within a radius of 100 miles, the respondent covers morerural routes than any other line.1Board's Exhibit No. 31.a Board's Exhibit No. 9.Respondent'sExhibit No 4.Board's Exhibit No. 9.5 Board's Exhibit No. 9.6 Board'sExhibitNo 11,Table,page 439.7Respondent's Exhibit No. 5. DECISIONS AND ORDERS321We find that the respondent is engaged in traffic,commerce, andtransportationamong theseveral States, andthatthe drivers anddrivers' helpers employed by the respondent are engaged in suchtraffic, commerce,and transportation.II.THE UNIONLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America is a labororganiza-tion which was chartered November 18, 1936, with jurisdiction overteamsters, chauffeurs, stablemen, and helpers in the city of Tampa,Florida, and vicinity. It admits to membership employees of otherconcerns as well'as employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. The discharge of Ira E. FoggDuring 1935 and the first few months of 1936, the respondentwas paying its regular drivers $28.50 per week.On or about May 1,1936, the weekly pay was reduced to $24. This was accomplishedthrough reduction of the bonus allowed each man weekly.Appar-ently such a reduction is customary during the summer months whenbusiness falls off.Ira E.Fogg had been employed by the respondent as a driver forfour years.During June or July, 1936,he complained to Strick-land, superintendent of transportation,that his pay was too low.When nothing had come of his complaint by October,he decided totalk to Sidney Allen, president of the respondent,and did discussthe matter with Allen some time during the first part of November.Evidently he did,not "consider the answer he received satisfactorybecause he decided to join the Union soon thereafter.One or twomeetings had been held prior-to that time,and on November 18,1936, the Union was granted its charter and Fogg was electedpresident.During the latter part of November, Allen had individual confer-ences with the men inthe employof the respondent.These confer-ences were for the purpose of trying to find out why there was somuch loss and breakage on the lines.During some of these confer-ences Allen mentioned the Union and advised the men that they were"foolish to get mixed up in that mess."On December 2, 1936, after a -maintenance man found that thebrake rod and lugs had been loosened on one of the trucks and thatthe oil had been drained out of it, a meeting of the employees wascalled in Allen's office at nine o'clock in the evening.Allen presidedat this meeting and it wat§ attended by Strickland and 15 or 20 of 322NATIONAL LABOR RELATIONS BOARDthe drivers and maintenance men who happened to be around atthat time.Allen made a short speech and said that the tamperingwith equipment had to stop.The evidence also shows,however, thatAllen announced that anyone who belonged to the Union, or whointended to join, need not come to work the next day. These state-ments were clearly coercive.8On the next day, December 3, Fogg met one Gonzales,also anemployee of the respondent,and was informed by him that Strick-land was accusing Fogg of leading theUnion.That evening whenFogg reported for work Strickland told him that he was "allthrough" because of his union activity.The nextmorning Foggcalled upon Allen,and Allen told him that he was, laid off for twoweeks, one week for "talking too much up.and down the line" andfor complaining about his pay, and anotherfor damaginga refriger-ator the previous June,the claim for which had just been paid bythe respondent.Even if it be assumed that it would constitute a defense,the re-spondent introduced no evidence of excessive talking or complainingon Fogg's part.As to the claim for damages,it had been made inSeptember and no punishment was meted out at that time.Strick-land was not put on the stand to deny the statements he is allegedto have made to Fogg concerning his union activities.The lay-offon December 3, 1936, when viewed in the light of the antiunionspeech made by Allen the night before,was clearly discriminatory.WhenFoggwas not reinstated at the end of two weeks, a chargewas filed against the respondent by the Union.On December 21Fogg was reinstated in the employ of the respondent but wasassigned to a different route.On January 22, 1937, Fogg was discharged.The respondentwrote him a letter, which was handed to him, giving the reasons forhis discharge.They were three :(1)operating truck ahead ofschedule on Sunday night, January 10,and, as a result, neglectingto pick up a shipment for Lakeland at Ocala;(2) carrying a pas-senger;(3) losing a bundle of bags between Lakeland and FolkCity on the northbound run on the night ofJanuary 9or 10.Foggwas given no chance to explain these alleged irregularities and onlya superficial investigation was made of them.As a matter of fact it was brought out at the hearing that thetrucks were very often off their schedule,indeed that most of thedrivers did not even know the schedule.Fogg testified that theagent at Jacksonville had started him on his run about three-fourthsof an hour before the time he was supposed to leave and that he didnot know what the schedule for the subsequent stops was.It alsoB Although Allen denied making these statements, the testimony of the men who wereat the meeting indicates that something of that import was said. DECISIONS AND ORDERS323appeared that the trucks were often early, frequently arriving inTampa before the time they were supposed to be leaving Plant Cityand Lakeland, prior stops.The respondent was not in the habit ofimposing penalties in such instances.With respect to the charge that' Fogg had left freight in Ocala, itappeared that the freight was not even in the warehouse at the time,and that the truck which was bringing it in was parked at a fillingstation nearby without its driver.There is no evidence that the lat-ter was punished or even reprimanded for not taking the freight tothe warehouse promptly.Allen testified that the respondent sufferedno pecuniary loss through the lapse and that the only consequencewas a 24-hour delay in the shipment with some loss of the good willof the shipper.Perry, the respondent's Tampa agent, testified thatdrivers had left shipments before without being discharged orpenalized.Concerning the complaint that he had carried a passenger, Foggtestified that the passenger was one of the respondent's maintenancemen who was returning to Tampa. This was not controverted; therespondent admits that this is not a violation of any company rule.Fogg admits that he lost a bundle of bags, but testified that it wastied on his tailgate.Allen testified that when men damaged freightthey were not discharged unless the damage was willful.Usuallydamage entailed a lay-off of a week or two, depending on the amountof the damage.Allen testified that the damage to. the refrigerator,which caused Fogg's lay-off for one of the two weeks, amounted to$123.The bundle of bags was worth much less; yet the respondentassigns it as part of the reason for the discharge.Over and against the alleged reasons for Fogg's discharge, noneof them persuasive, we have Allen's blunt warning to the meeting onDecember 2, preceded by the individual conferences in November,the activity of the agents of the respondent in forming the' Associa-tion, set forth below, the discriminatory lay-off of Fogg on December3, 1936, and the very evident hostility of the respondent'toward theUnion. It is apparent from the record that the respondent was look-ing for a pretext to- discharge Fogg, the Union's president, and thatit seized on minor infractions as a screen behind which to hide itsreal motive.9The record shows that Fogg was not only president of the Unionbut had been active in soliciting membership.Furthermore, he fre-quently spent his days off attending meetings of other locals andtalking to other of the respondent's drivers and helpers.The re-spondent was aware of all of these activities:We find that Fogg was9 SeeMatter of Houston Cartage Company,Inc, and Local Union No367,InternationalBrotherhood of Teamsters,Chauffewrs,Stablemen,and Helpers of America, and L. S.'Brooks,Case No. C-153, decided June 12, 1937, 2 N. L R B 1000. 324NATIONAL LABOR RELATIONS BOARDdischarged for his activity in the Union and as part of the respond-ent's campaign against the Union.By the lay-off of Fogg on December 3, 1936, and by his dischargeon January 22, 1937, the respondent has discriminated against Foggin regard to hire and tenure of employment, thereby discouragingmembership in the Union, and has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.Fogg has not obtained any other regular and substantially equiva-lent employment elsewhere.B. Domination and interference with the Central Employees'AssociationFor, some time prior to December 1936, there had been an organiza-tion of the respondent's employees called the Central Employees'Welfare Association, herein called the old association.The old asso-ciation had been organized only for the purpose of providing a formof health insurance, and the dues were 25 cents a week but could beraised to 50 cents by vote of the directors.At the end of 1936 the di-rectors of the old association were four agents of the respondent, onedriver, and two maintenance men, one of whom was a foreman. OnJanuary 24, 1937, two days after Fogg was discharged, the directorsheld a meeting (at whose call, the record does not show) and decidedto dissolve the old association and establish a new one to be called theCentral Employees' Association not only to administer the healthbenefit fund but also to act as an agency for collective bargaining.Louis Perry, the Tampa agent, testified that since the old associationwas insolvent it was decided at the meeting to dissolve it.Allen wascalled while the meeting was in progress and attended the last part.He informed the directors that if a satisfactory collective agreementwas submitted, he would sign it.Allen also stated that he wanted tosee the safety rules of the Florida Railroad Commission and of theInterstate Commerce Commission incorporated either in the by-lawsof the Association or in the agreement.He also agreed to contributeto the health benefit fund in case the Association needed help, andto pay the deficit of the old association.The day after this meeting of the directors, a meeting of thedrivers, helpers, and maintenance men was held in the Tampa officesof the respondent for the purpose of explaining the Association.Who called this meeting does not appear in the record, but it waspresided over by Perry, and beer, paid for by the respondent, wasserved.Applications for membership were received at this meetingon forms which had been mimeographed on the respondent's ma-chine.None of the members of the Union joined the Association atthis meeting. DECISIONS AND ORDERS325During the remainder of that week Perry actively solicited the mento join the Association.His solicitations were accompanied by veiledreferences to the power of Allen to discharge anyone he wished.Strickland at times joined in the discussion of the Association and'received membership applications from the men.By the end of theweek practically all of the Tampa men had joined.The dues of the Association were thereafter deducted from the paychecks of the employees.Although the old association was dissolvedbecause it was insolvent, the dues of the Association remained at 25cents per week.The by-laws of the Association were posted on thebulletin board in the respondent's office.The pay envelopes wereused for any notice the Association wanted to give the employees.Allen testified that he was not asked for permission to use the payenvelopes, the mimeograph machine, or the bulletin board.Even ifthis be so, all these privileges were assumed by the supervisory em-ployees who were running the Association, and it does not appearthat Allen ever objected to their doing so.mAllen agreed to contribute to the health benefit fund if the Asso-ciation could not meet its bills.He required no allocation of anydefinite portion of the dues to the benefit fund before giving thispromise.The Association could spend all of its money for organiza-tion expenses if it wished and the respondent would take care of thesick benefits.On February 1, 1937, the Union wrote Allen informing him thatit represented 80 per cent of the respondent's drivers and helpersworking out of the Tampa terminal, and that it was petitioning theBoard for certification as representative of those drivers and help-ers.10This letter also stated that the members of the Union did notwish to be bound by any contract signed with any other agency pur-porting to represent them.Notwithstanding this communicationfrom the Union, Allen signed an agreement with the Associationsometime during the week ending February 20, 1937.This agree-ment covered all of the employees of the respondent.The new Association was organized at the instigation of the re-spondent's freight agents.The agents have supervisory powers overthe drivers and helpers, and have authority to recommend their hireand discharge.They are thus part of the management, and whetheror not the respondent or its officers actually suggested the formationof the Association and took a hand in its organization is immaterial.The evidence that the Association was organized and promoted bytrusted supervisory employees of the respondent is uncontroverted.If the respondent did not actually authorize them to do it, they atleast had its tacit consent.The drivers and helpers were necessarilyunder the impression the respondent was favorable to the Association10 Board's Exhibit No. 29.49446-38-vol. ui-22 326NATIONAL LABOR RELATIONS BOARDand wanted them to join it. The testimony of several of the em-ployees that they joined the Association because they were afraidthey would lose their jobs if they did not, clearly shows what impres-sion the respondent permitted its agents to give.The Central Employees'Association is a labor organization admit-ting to membership all of the employees of the respondent. Its'The provision of the by-laws that all bargaining was to be donethrough the directors, who were merely carry-overs from the old as-sociation (no new election' having been held), shows that the Asso-ciation actually would be controlled by,the respondent through itsfreight agents:Those men,elected,to administer a sick benefit fund,transformed themselves,without authority from the employees. intoan agency for collective bargaining.We find that the respondent has dominated and interfered withthe -formation and administration of the Association and has con-tributed financial and other support to it.We further find that by its acts described above, the respondenthas'interfered with, restrained,and coerced its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.IV. EFFECT OF UNFAIR LABOR PRACTICES ON COMMERCE ,The respondent is engaged in the operation of a truck line whichcarries freight in interstate commerce.All its employees,althoughthey may not be actually conducting the freight across state lines,perform some function necessary'to that interstate transportation.Any, interruption in the performance of 'that function would inter-fere with interstate commerce.'On the basis of experience'in the trucking industry and other in-'dustries,we conclude that the respondent's conduct, as set forthabove, burdens and obstructs commerce, and tends to lead'to labordisputes burdening and obstructing commerce and the free flow 'ofcommerce.V. THE REMEDYIn order to effectuate the policies of the Act and to free the em-ployees of the respondent from the domination of the respondent,the Board finds it necessary to disestablish the Association as a col-lective bargaining agent for the respondent's employees.However,theBoard wishes to make it clear that it does not,by this decision,intend to interfere with any participation by the respondent in ahealth benefit fund covering its employees, as long as the fund is ad-ministered without discrimination to encourage or discourage mem-bership'in any'labor organization.' DECISIONS AND ORDERSVI. THE APPROPRIATE UNIT FOR COLLECTIVE BARGAINING327The Union contends that the appropriate unit for purposes of col-lective bargaining consists of the truck drivers and helpers workingout of the Tampa terminal, exclusive of the supervisory employees.The respondent's contention is that all of its employees, whereverlocated and in whatever capacity employed, should be included inone unit.The status and function of all employees of the respondent are notthe same.The problems of the office force and supervisory help differfrom those of the drivers and helpers.Mechanics are traditionallyorganized in organizations of their own and have different standardsof wages. hours, and working conditions from the drivers and helpers.The problems of the drivers and helpers working out of the Tampaterminal are not the probleii s of the drivers and helpers attachedto other terminals.Allen, the president of the respondent, testifiedthat seniority rights could not apply for drivers over the whole sys-tem.The respondent does not transfer drivers from one terminalto another because conditions vary considerably.Drivers and helpersare traditionally organized in craft unions admittingpersons in aparticular locality.The Board treated this questionin detail inMatter of Motor Transport Co. and General Chauffeurs, Teamsters,and Helpers, Local Union No. 000,Case No. R-113, decided January22, 1937, 2 N. L. R. B. 492, and there held that the drivers andhelpers attached to a particular terminal should constitutea separateunit.In order to insure to the employees of the respondent the full bene-fit of their right to self-organization and to collective bargaining,and otherwise to effectuate the policies of the Act, we find that thedrivers and helpers operating out of the Tampa terminal of the re-spondent constitute a unit appropriate for purposes of collectivebargaining.VII. QUESTION CONCERNING, REPRESENTATIONAllen never replied to the Union's'letter of February 1 and,'not-withstanding the fact that the Union claimed to represent a majorityof the drivers and helpers working out of the Tampa terminal, pro-ceeded with his negotiations with the Association which culminatedin the contract mentioned above.The Union thereupon filed a peti-tion for investigation and certification of representatives pursuant toSection 9(c) of the Act.We find that a question concerning the representation of the 're-spondent's drivers and helpers operating out of its Tampa terminalhas arisen. 328NATIONAL LABOR RELATIONS BOARDVIII. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEThe question of representation which has arisen tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.IX. THE ORGANIZATIONOF THEEMPLOYEESThe respondent submitted a list of its employees on November 28,1936.11This list classified the employees according to their occupa-tion and designated those working out of the Tampa terminal.TheUnion submitted a list of its members on November 27, 1936.12 Therespondent's list indicated that 24 men were employed as drivers andhelpers at Tampa at that time.The list of union members showsthat 15 of the 24 were members of the Union. Thus the Union rep-resented a majority of the respondent's drivers and helpers workingout of the Tampa terminal on November 28, 1936. The veracity ofthe Union's list wasnot challenged by the respondent.Louis Perry, the respondent's Tampa agent, testified that the re-spondent employed 24 drivers and helpers out of its Tampa terminalat the time of the hearing, March 1, 1937. The Union submitted alist of its membership on March 1, 19371 Perry identified 22 of the23 nameson that list as drivers and helpers employed by the re-spondent out of its Tampa terminal on March 1, 1937. Thus it isevident that on March 1, 1937, the Union was the overwhelming choiceof the drivers and helpers employed by the respondent out of itsTampa terminal.No secret ballot is necessary.An overwhelmingmajority of the employees in the appropriate unit having by theirmembership designated the Union as their representative, we willcertify itas exclusiverepresentative of all the employees in the appro-priate unit.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in both cases, the Board makes the following conclusions oflaw :1.Local No. 79 of the International Brotherhood of Teamsters,Chauffeurs, Stablemen, and Helpers of America is a labor organiza-tion within the meaning of Section 2, subdivision (5) of the Act.2.The Central Employees' Association is a labor organizationwithin the meaning of Section 2, subdivision (5) of the Act.3. Ira E. Fogg was an employee of the respondent at the time of hislay-off on December 3, 1936, and at the time of his discharge on Janu-"Board's Exhibit No. 31.12Board's Exhibit No. 29.Is Board'sExhibit No. 30. DECISIONS AND ORDERS329ary 22, 1937, and at all times subsequent thereto, within the mean-ing of Section 2, subdivision (3) of the Act.4.The respondent, by discriminating in regard to the hire andtenure of employment of Ira E. Fogg and thereby discouraging mem-bership in a labor organization, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision(3) of the Act.5.The respondent, by dominating and interfering with the forma-tion and administration of the Central Employees' Association, andcontributing financial and other support to it, has engaged in and isengaging in unfair labor practices, within the meaning of Section 8,subdivision (2) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of their rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.8.The drivers and helpers attached to the respondent's Tampa ter-minal, and operating out of that terminal, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.9.A question affecting commerce has arisen concerning the repre-sentation of the drivers and helpers attached to the respondent'sTampa terminal, within the meaning of Section 9 (c) of the Act.10.The International Brotherhood of Teamsters, Chauffeurs,Stablemen, and Helpers of America, Local No. 79, having beenselected for the purposes of collective bargaining by the majorityof the employees in the aforesaid appropriate unit, is, by virtue ofSection 9 (a) of the Act, the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the Central Truck Lines, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist froma.Discouragingmembership in Local No. 79, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen, and Helpers ofAmerica, or any other labor organization, or encouraging member- 330NATIONAL LABOR RELATIONS BOARDship in the Central Employees' Association, or any other labororganization of its employees, by discrimination in regard. to hireor tenure of employment, or any term or condition of employment;b.Dominating or interfering with the administration of theCentral, Employees' Association, or with the formation or adminis-tration of any other labor organization of its employees, and fromcontributing financial or other support to the Central Employees'Association, or any other labor organization of its employees;c.In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough represenatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Ira E. Fogg immediate and full reinstatement to theposition held by bim immediately prior to December 3, 1936, withoutprejudice to any rights or privileges;b.Make whole Ira E. Fogg for any loss of pay he may havesuffered by reason of his lay-off from December 3, 1936, to December21, 1936, and by reason of his discharge on January 22, 1937, bypayment to him of a sum of money equal to that which he wouldnormally have earned as wages and, bonus during the period of hislay-off from December 3 to December 21, 1936, and from the date ofhis discharge to the date of the respondent's offer of reinstatement,less any amount he may have earned during those periods;c.Withdraw all recognition from the Central Employees' Associa-tion as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work;and completely disestablish the Central Employees' Association assuch representative;d.Post notices to its employees in conspicuous places in all of itsdepots and warehouses stating : (1) that the Central Employees'Association is disestablished as the representative of any of itsemployees for the purpose of dealing with it with respect to griev-ances, labor disputes, wages, rates of pay, hours of employment,and conditions of work, and that it will refrain from any recognitionthereof; (2) that it will cease and desist in the manner aforesaid;and (3) that such notices will remain posted for a period of at leastthirty (30) consecutive days from the date of posting; DECISIONS AND ORDERS331e.Notify the Regional Director for the Fifteenth Region in writ-ing within ten (10)days from the date of this order what steps therespondent has taken to comply herewith.CERTIFICATION OF REPRESENTATIVESA petition for certification of representatives having been dulyfiled, and an investigation and hearing having been duly authorizedand held, by virtue of and pursuant to the power vested in theNational Labor RelationsBoard by Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, and pursuant to Article III, Sec-tion 8 of National Labor Relations Board Rules and Regulations-Series 1, as amended,,IT IS HEREBY CERTIFIED that Local No. 79, International Brother-hood of Teamsters,Chauffeurs,Stablemen,and Helpers of America,has been designated and selected by a majority of the drivers anddrivers' helpers employed by Central Truck Lines, Inc. out of itsTampa terminal as the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to wages, ratesof pay, hours of work,and other conditions of employment.I